DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on May 13, 2021, which amends claims 5 and 8, and presents arguments, is hereby acknowledged. Claims 5-11 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060102843 A1 (Bazakos), in view of US 20040101162 A1 (Higaki) and in further view of US 20160300410 A1 (Johns), US 20180157922 A1 (Miyamoto) and US 20120218435 A1 (Olsen).
Regarding Claims 5 and 8, Bazakos teaches:
An imaging system comprising: one or more imaging apparatuses connected to a network; and a controller apparatus, the imaging apparatus comprising: two imaging elements; two filters provided to the two imaging elements, respectively, and configured to have at least a characteristic of transmitting a visible light wavelength region, a characteristics of blocking a first light wavelength region, except for a second light wavelength region, of a longer wavelength side than the visible light wavelength region, and a characteristic of transmitting the second light wavelength region which is part of the first light wavelength region, and configured to filter incident on the two imaging elements based on the characteristics; two signal processors each configured to process a signal obtained by photographing the light that passed through corresponding one of the two filters with corresponding one of the two imaging element and output a visible light signal and an infrared light signal and a signal corresponding to the second light wavelength region; a distance calculator configured to use the two visible light an apparatus that has three image elements 111-112 for IR bands and 150 for visible band for face recognition; [0035]-[0038], the apparatus may use signal image element that can switch from various IR bands and visible band depending on detected ambient illumination, using only IR or visible signals or using both IR and visible modes with proper weighted fusion; each designated light band may have filters and signals from image elements are processed as further indicated in Figs. 1A-B for face recognition, where different IR signals from image 11 and 12 are fused in the unit 24 and visible signal from image 65 and IR signal from image 12 are integrated in unit 64; Fig. 15, a method of detecting the speed of a moving object (a car) and the face in the car).
Bazakos does not teach explicitly on a distance calculator based on images and face recognition with additional distance info. However, Higaki teaches (Higaki: Figs. 14-23, a system and method of moving object detection that uses two cameras that extracts object distance (the 2nd data), movement, edge and body texture to identify an moving object).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bazakos with a distance calculator based on images and face recognition with additional distance info as further taught by Higaki. The advantage of doing so is to provide a mechanism to detect moving objects using stereo image (Higaki: [0002]-[0006]).
Higaki teaches methods of detecting relative distance of moving objects. Higaki does not teach explicitly on detecting the distance from an image element to the object. However, Aoki teaches (Johns: Figs. 1-4, a face recognition that uses image feature (pixel signals), distance ([0023]), and moving image info for face recognition).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bazakos with detecting the distance from an image element to the object as further taught by Johns. The advantage of doing so is to provide a mechanism for face recognition with improved vehicle functionality with robust security (Johns: [0002]-[0004]).
Bazakos teaches to use fusion of visible band and two IR band wavelengths for detection. However, Bazakos does not teach explicitly on using two different visible band wavelengths for detection. However, Miyamoto teaches (Miyamoto: Figs. 6-8, using multiple visible band wavelengths by different photographing units for image determination).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bazakos with using two 
Bazakos does not illustrate explicitly on two image elements each with multiple filters. However, Olsen teaches (Olsen: Figs.1-2, a camera system that may have multiple filters; Fig. 9, the filter may be R, G, B, IR; Fig. 19 and [0138], a system of Figs. 1-2 may equip with multiple image elements and each with multiple filters).
 It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bazakos with on two image elements each with multiple filters as further taught by Olsen. The advantage of doing so is to provide a mechanism for enhance dynamic range of images (Olsen: [0003]-[0007]).
Regarding Claims 7 and 9, Bazakos as modified teaches all elements of 5 and 8 respectively, Bazakos as modified further teaches:
The imaging system according to claim 8, further comprising: the imaging apparatus comprising: two moving-object region extractors each configured to generate, from the signals corresponding to the second light wavelength region outputted from the two signal processors, information on a moving object in an image photographed by the imaging element; and the signal output controller configured to add third data to a first data or multiply the third data by the first data to transmit the added or multiplied first and third data outside, the first data being based on the visible light signals outputted from the signal processors, the third data being based on information on two moving objects generated by the moving-object region extractors; and the controller apparatus comprising: the face authentication unit configured to use the first, second, and third data received from the imaging apparatus to perform face authentication that uses three-dimensional information (Higaki: Figs. 14-23, a system and method of moving object detection that uses two cameras that extracts object distance (the 2nd data), movement (3rd data), edge and body texture to identify an moving object. It is noted that although Higaki does not explicitly teaches using infrared signals for motion detection, however, Bazakos already teaches to use both IR and visible signals for face recognition and methods of extracting these light signals, and there is material difference of using an image signal for motion detection regardless signals are extracted from visible or IR band light; Johns: Figs. 1-4, detecting facial using both image (1st data) and motion (3rd data) with reference of stereoscopic camera on distance between user and camera (2nd data)).
Regarding Claim 10, Bazakos as modified teaches all elements of Claims 8-9, Bazakos as modified further teaches:
The imaging system according to claim 9, further comprising: the imaging apparatus comprising: two face area detectors configured to detect a person's face area from information on the moving objects outputted from the two moving-object region extractors; and the signal output controller configured to add a fourth data to a first data or multiply the first data by the fourth data to transmit the added or multiplied first and fourth data outside, the first data being based on the visible light signals outputted from the signal processors, the fourth data being based on information on person's face areas generated by the face area detectors; and the controller apparatus comprising: the face authentication unit configured to use the first, second, and fourth data received from the imaging apparatus to perform face authentication that uses three-dimensional information (Higaki: Figs. 14-23, a system and method of moving object detection that uses two cameras that extracts object distance (the 2nd data), movement (3rd data), edge (contour of object, i.e. 4th data) and body texture to identify an moving object; Johns: Figs. 1-4, detecting facial (4th data) using both image (1st data) and motion (3rd data) with reference of stereoscopic camera on distance between user and camera (2nd data) for entry authentication).
Regarding Claim 6, Bazakos as modified teaches all elements of Claim 5, Bazakos as modified further teaches:
The imaging apparatus according to claim 5, further comprising: a correction parameter calculator configured to perform a correction processing to two visible light signals and the two signals corresponding to the second light wavelength region outputted by the two signal processors to match signal levels of the two visible light signals and/or the two signals corresponding to the second light wavelength region (Bazakos: Figs. 1A-C, unit 64).
Regarding Claim 11, Bazakos as modified teaches all elements of Claim 5, Bazakos as modified further teaches:
The imaging apparatus according to claim 5, further comprising a color filter having a red filter, a green filter, a blue filter, and an infrared filter between the imaging element and the filter (Bazakos: Figs. 3-6, multiple filters are used to obtain different wavelength lights, where the same principle can be applied toward color bands as color is reflected in different wavelength bands).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649